Citation Nr: 0826738	
Decision Date: 08/08/08    Archive Date: 08/18/08	

DOCKET NO.  05-17 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than 15 
September 2003 for an award of service connection for 
cervical spine disability. 

2.  Entitlement to an effective date earlier than 28 November 
1966 for an award of service connection for right elbow 
disability. 

3.  Entitlement to an effective date earlier than 28 November 
1966 for an award of service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for a right knee 
disability. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1957 to July 1961.  There was no overseas or combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran's original claim for cervical spine 
disability filed in November 1966 was denied in February 1967 
because of an absence of competent medical evidence revealing 
a chronic cervical spine disability during or following 
service, that claim was successfully reopened based upon a 
September 2003 VA examination which constituted the first 
competent clinical evidence supporting a conclusion that 
cervical spine disability at present, including chronic 
strain, arthritis, and disc disease, were reasonably related 
to incidents of service, and there is no valid claim of clear 
and unmistakable error in the February 1967 RO rating 
decision alleging errors of fact and/or law which would 
necessarily result in a different disposition at that time.

3.  The veteran filed an initial claim for service connection 
for right elbow disability in November 1966, which was denied 
by the RO in a February 1967 rating decision, that claim was 
successfully reopened based upon a September 2003 VA 
examination, and the RO granted service connection for right 
elbow disability in an October 2003 rating decision, and 
granted service connection for right elbow disability 
effective from the date of the original claim in November 
1966, and no effective date for the grant to an earlier date 
is authorized because the veteran did not file a claim for 
service connection for right elbow disability within one year 
after he was separated from service.  

4.  The veteran never filed a claim for service connection 
for bilateral hearing loss, the RO implied such claim in 
September 2003 and granted service connection for bilateral 
hearing loss based upon the opinion contained in a September 
2003 VA audiometric examination, and granted an effective 
date of November 1966 in error, and no effective date earlier 
than November 1966 is warranted under any governing law or 
regulation.  

5.  A right knee injury or chronic disability is not 
objectively demonstrated in the service medical records, and 
a preponderance of the evidence on file is against a finding 
that a post-service 1964 right knee meniscectomy and a 1996 
total right knee replacement are attributable to any 
incident, injury or disease of active military service.  

6.  There was no complaint, finding, treatment or diagnoses 
of tinnitus or chronic ringing of the ears at any time during 
service, and the only competent medical opinion on file is 
that tinnitus at present is unrelated to incidents of 
service.


CONCLUSIONS OF LAW

1.  Awards of service connection for cervical spine 
disability earlier than 15 September 2003, and for right 
elbow disability and bilateral hearing loss earlier than 28 
November 1966 are not warranted.  38 U.S.C.A. §§ 501 (a), 
5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

2.  A right knee disability was not incurred in or aggravated 
in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.307 (2007).  

3.  Tinnitus was not incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:  The Veterans Claims Assistance Act (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

Following the veteran's initial June 2003 claim for service 
connection for right knee disability, he was subsequently 
provided VCAA notice in August and again in September 2003, 
prior to the issuance of the rating decision which later 
denied that claim.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Service medical records were collected, certain 
private treatment records were collected, and the veteran was 
provided VA examinations which are adequate for rating 
purposes.  

The September 2003 VCAA notice included adequate notice with 
respect to previous final denials and the necessity of 
submitting new and material evidence in accordance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Indeed, the RO reopened 
previous final denials during the pendency of the appeal, so 
adequacy of VCAA notice with respect to reopening those 
claims is mooted.  

The veteran was subsequently provided proper VCAA notice with 
respect to effective dates, as those issues arose from the 
continuing appeal.  The veteran was also provided the 
governing laws and regulations with respect to effective 
dates in the April 2005 Statement of the Case.  All known 
available evidence has been collected for review, and there 
is no argument from the veteran or evidence on file 
indicating the existence of evidence which has not been 
collected.  In May 2006, the veteran specifically reported 
that he had no additional evidence to submit to substantiate 
any pending claim.  The Board finds that VCAA notice and 
assistance requirements are fully satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Effective Dates

Law and Regulation:  Except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

Exceptions to the general rule exist for awards of 
compensation in cases where a veteran files a claim for 
service connection within one year after he was separated 
from service, in which case the effective date shall be the 
day following separation from active service.  38 C.F.R. 
§ 3.400(2).  

In cases where a grant of service connection follows a prior 
final disallowance followed by subsequent receipt of new and 
material evidence, the effective date will be date of receipt 
of the new claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 3.400(q)(2), (r).  

Analysis:  The veteran filed his initial claim for service 
connection for cervical spine disability in November 1966.  
That claim was initially denied in a February 1967 rating 
decision of which the veteran was notified and did not 
appeal, and that decision became final.  

The evidence on file at that time did include service medical 
record X-ray studies which revealed a congenital scoliosis 
but with no other abnormalities.  There was a motor vehicle 
accident during service in 1960 with complaints of neck pain, 
but examination did not reveal identifiable pathology or 
fracture or other chronic impairment of the cervical spine.  
The physical examination for service separation in June 1961 
noted the spine and neurologic systems to be entirely normal 
and the veteran notably answered in the negative to questions 
at separation as to whether he had arthritis or rheumatism, 
bone, joint, or other deformity, painful or trick shoulder, 
neuritis, or paralysis or any other complaint with respect to 
his cervical spine.  There was an absence of evidence of 
chronic cervical symptoms during and in the years following 
service separation.  There was no evidence of cervical 
arthritis within one year after service separation to a 
compensable degree.  More than five years after service 
separation, a private physician wrote that he had seen the 
veteran for a sore right elbow, but there was no notation or 
finding regarding the cervical spine.  Although there were 
complaints with respect to the cervical spine during service, 
no cervical spine pathology or chronic disability was 
identified during service, at service separation, and in the 
years immediately following service separation.  

In September 2003, the veteran was provided a VA orthopedic 
examination with a review of the claims folder.  Many years 
after service separation, the veteran was noted to have 
chronic cervical strain, as well as cervical disc disease and 
arthritis.  Although this examination did not include a 
specific opinion relating current cervical spine disability 
to incidents of service, nothing in this examination report 
was against such finding, and the RO found that this evidence 
was new and material to reopen the veteran's claim for 
service connection for cervical spine disability, and also 
used the examination to grant an award of service connection 
for cervical spine disability.  The veteran has brought forth 
no claim of clear and unmistakable error with respect to the 
initial February 1967 rating decision denying service 
connection for cervical spine disability, and no obvious 
error is apparent to the Board in a review of that rating 
action and the evidence then on file.  

The RO correctly assigned an effective date for its award of 
service connection for cervical spine disability to the date 
of the veteran's application to reopen that claim on 15 
September 2003 (as supported by a September 2003 VA 
examination report).  This is consistent with the governing 
regulation authorizing effective dates to be assigned to the 
date of claim therefor, specifically for reopened claims, 
which again refer to date of receipt of the claim or date 
entitlement arose (which would be the examination conducted 
some days following the claim).  No earlier effective date is 
warranted.  

The veteran never filed a claim for service connection for 
bilateral hearing loss at any time, nor is there any prior 
final denial of such benefit.  In September 2003 VCAA notice, 
the RO notified the veteran that it had implied a claim for 
service connection for hearing loss based on review of 
service medical records.  Following the favorable opinion 
contained in a VA audiometric examination of September 2003, 
the RO granted service connection for bilateral hearing loss, 
and assigned an effective date of 28 November 1966, "the date 
your claim was received."  

The veteran's November 1966 VA Form 21-526 includes no claim 
for service connection for hearing loss.  The proper 
effective date for an award of service connection for hearing 
loss would have been the September 2003 VA audiometric 
examination which first satisfied the requirements for 
recognition of hearing loss disability in accordance with 
38 C.F.R. § 3.385 (2007), and which included a favorable 
clinical opinion relating current hearing loss to incidents 
of service. The Board can certainly find no basis for the 
award of service connection for bilateral hearing loss any 
earlier than the erroneous date previously established of 
November 1966.  

With respect to right elbow disability, the veteran did 
initially claim such disability in his original November 1966 
claim.  That claim was denied by the RO in February 1967 on 
the basis of an absence of evidence revealing a chronic left 
elbow disability at any time during service or thereafter.  
The veteran was notified of this decision and his appellate 
rights, and he did not appeal and that decision became final.

The veteran filed an application to reopen that claim with 
respect to tight elbow disability in September 2003.  In 
October 2003, the RO granted service connection for right 
elbow arthritis and bursitis with limited motion based upon 
findings of an injury during service and continuity of 
symptomatology thereafter.  Although this rating decision did 
not discuss or make any finding of clear and unmistakable 
error in the earlier February 1967 denial, the RO nonetheless 
assigned an effective date of November 1966, the date of 
receipt of the veteran's original claim for this disability.  
Because this initial claim did not occur within one year 
after the veteran was separated from service, this assigned 
effective date is the earliest allowable effective date, 
since it is the first claim for this disability received by 
VA following service separation.  

Service Connection Claims

Law and Regulation:  Service connection may be established 
for disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including arthritis, which is shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

Analysis:  With respect to the claim for service connection 
for tinnitus, the Board notes that there were no complaints, 
findings, treatment or diagnosis for tinnitus at any time 
during service or for decades following service separation.  

At the time of VA audiometric examination in September 2003, 
some 42 years after the veteran was separated from service, 
the VA audiologist reviewed the service medical records and 
noted that the veteran had served an enlistment in the Air 
Force as a jet engine mechanic, and provided an opinion that 
current hearing loss was as likely as not related to service.  
However, the audiologist opined that the veteran's reported 
tinnitus as a high-pitched ringing occurring weekly and 
lasting less than one minute was not consistent with acoustic 
trauma or excessive noise exposure, and that it was not at 
least as likely as not that tinnitus was related to noise 
exposure during service.  The veteran has submitted no 
evidence from any qualified medical professional with a 
contrary opinion.  A clear preponderance of the evidence on 
file is against his claim for service connection for 
tinnitus.  

With respect to the veteran's claim for service connection 
for right knee disability, the veteran has argued that he 
injured this knee during service both from a fall and later 
from a motor vehicle accident.  However, the service medical 
records do not show treatment for the right knee from a fall; 
the documented fall during service involved trauma to the 
right elbow, resulting in chronic disability for which the RO 
allowed service connection during the pendency of this 
appeal.  Service medical records in October 1960 do confirm 
the veteran's involvement in a motor vehicle accident, but 
with complaints of neck pain.  There was notation of a bruise 
over the right tibia, but X-ray studies at the time revealed 
no fracture or dislocation or any involvement of the right 
knee joint.  

The physical examination from service separation noted that 
the lower extremities and other musculoskeletal functions 
were normal and, in the accompanying report of medical 
history completed by the veteran himself at separation, he 
affirmatively answered in the negative to questions as to 
whether he had arthritis or rheumatism, bone, joint, or other 
deformity, lameness, a trick or locked knee, foot trouble, or 
any other complaint with respect to his right knee.  There is 
certainly no evidence during or any time subsequent to 
service which reveals that the bruise noted over the right 
tibia at the time of the motor vehicle accident during 
service resulted in any chronic disability in general, or 
specifically involving the right knee joint.  

In his December 1966 statement, a private physician wrote 
that he had treated the veteran in 1962 for a sore right 
elbow, and that in 1964 he was seen because of an injury to 
his right knee, which at the time was thought to possibly be 
internal derangement due to a torn cartilage.  This was over 
5 years after the veteran had been separated from service and 
this private physician provided no evidence or opinion 
relating this finding to any incident or injury of military 
service.

The veteran was provided a right knee meniscectomy by VA in 
November 1966 which was noted upon VA orthopedic examination 
completed that same month.  However, nothing in that VA 
examination over five years after service related a right 
knee meniscectomy or any postoperative residuals to any 
incident or injury of military service.  

During private medical treatment years later in November 
1994, the veteran reported a right knee ligament injury in 
1968 resulting in cartilage being removed, and he also 
reported a subsequent post-service right knee injury in 1992, 
with significant and increased right knee symptoms at that 
time.  The veteran subsequently underwent a total right knee 
replacement in July 1996, 35 years after service, when he was 
58 years of age.

The September 2003 VA orthopedic examination notes that the 
veteran underwent a total right knee replacement in the 
1990's as treatment "for progressive arthritis."  Following 
the total knee replacement surgery, the veteran reportedly 
did not have any pain, although "it aches once in a while."  
He also complained of decreased motion.  Examination revealed 
good range of motion from 0 to 180 degrees, the ligaments 
were stable on valgus and varus stress and there was negative 
drawer and Lachman's sign.  This VA examiner did not provide 
any positive opinion with respect to the etiological origin 
of the veteran's right knee being attributable to any 
incident or injury of service.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for right knee 
disability.  The fall documented during service was shown to 
involve the right elbow, but not the right knee.  The motor 
vehicle accident during service is not shown to have involved 
the right knee, and a bruise or contusion of the tibia is not 
shown to have resulted in any chronic disability, and 
certainly not shown to have involved the right knee.  The 
objective evidence on file shows that chronic right knee 
symptoms commenced after service and no competent clinical 
evidence or opinion on file relates right knee disability, 
including postoperative residuals of a meniscectomy performed 
over five years after service separation in 1966, or a total 
knee replacement performed 30 years later in 1996, to any 
incident or injury of military service.  


ORDER

Entitlement to an effective date earlier than 15 September 
2003 for an award of service connection for cervical spine 
disability is denied.  

Entitlement to an effective date earlier than 28 November 
1966 for an award of service connection for a right elbow 
disability is denied.

Entitlement to an effective date earlier than 28 November 
1966 for an award of service connection for bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right knee disability 
is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


